Citation Nr: 1423035	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-00 162A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for right ear hearing loss. 

2.  Entitlement to a compensable rating for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1979 to August 1985.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for left ear hearing loss, rated 0 percent, and continued a prior denial of service connection for right ear hearing loss.  In July 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  

The issues of service connection for right ear hearing loss (on de novo review) and entitlement to an increased initial rating for left ear hearing loss are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed December 1996 rating decision denied the Veteran service connection for right ear hearing loss, based, in part, on a finding that such disability was not shown. 

2.  Evidence received since the December 1996 rating decision shows the Veteran has a right ear hearing loss disability; relates to an unestablished fact necessary to substantiate the claim of service connection for right ear hearing loss; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for right ear hearing loss may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  As this decision grants the benefits sought (reopens the claim), there is no reason to belabor the impact of the VCAA in the matter; any notice/duty to assist omission is harmless.

Furthermore, there is no reason to belabor whether the Veteran received Bryant v. Shinseki, 23 Vet. App. 488 (2010)- compliant, notice at the July 2012 videoconference hearing; as any defect in such notice likewise is harmless.

The Veteran's service treatment records (STRs) are associated with the record, and pertinent postservice medical reports have been secured.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

New and Material Evidence

A January 1993 rating decision denied the Veteran's claim of service connection for bilateral hearing loss.  A December 1996 rating decision continued the denial, finding there was no evidence of a hearing loss disability in either ear.  The Veteran did not file a notice of disagreement with that decision, and it is final based on the evidence of record at the time of that decision.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that whether new and material evidence raises a reasonable possibility of substantiating the claim is a low threshold requirement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by the VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Evidence of record at the time of the December 1996 rating decision included the Veteran's STRs and a report of a September 1996 VA audiological evaluation (when a right ear hearing loss disability was not found).

As service connection for right ear hearing loss was previously denied because such disability was not shown, for evidence to be new and material, it must be evidence not of record in December 1996 that tends to show the Veteran has a right ear hearing loss disability.

Evidence received since the December 1996 rating decision includes a report of a May 2010 VA audiological evaluation when right ear speech recognition was 88 percent; such level of speech discrimination establishes the presence of a right ear hearing loss disability under 38 C.F.R. § 3.385. 

As the evidence received since the December 1996 rating decision shows a right ear hearing loss disability by VA standards, the evidence received since that rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for right ear hearing loss.  The Veteran has identified noise trauma in service related to his military occupation (combat medic) to which the hearing loss may be attributed and, particularly in light of the "low threshold" standard for reopening outlined by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that the new evidence raises a possibility of substantiating the claim, and is material.  Accordingly, the claim of service connection for right ear hearing loss must be reopened.  


ORDER

The appeal seeking to reopen the claim of service connection for right ear hearing loss is granted. 


REMAND

While an August 2010 VA provider's addendum opinion indicates that the Veteran's current right ear hearing loss is un related to service, the opinion is unaccompanied by adequate rationale, and thus is inadequate for rating purposes.  Accordingly another examination to determine the likely etiology of the Veteran's right ear hearing loss is necessary.  

During the July 2012 videoconference hearing, the Veteran asserted that his hearing acuity had declined while the appeal was pending.  His most recent VA audiological evaluation was in May 2010, approximately four years ago.  As he is competent to observe a decline in hearing acuity, a contemporaneous VA examination to assess his hearing loss is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for association with the record copies of the complete updated (any not already in the record) clinical records of all VA evaluations and/or treatment the Veteran has received for hearing loss.

2.  The RO should then arrange for an audiological evaluation of the Veteran (with audiometric studies) to determine the likely etiology of his right ear hearing loss disability (specifically whether it is related to his service), and the current severity of his left ear hearing loss.  The Veteran's record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination/interview of the Veteran, the examiner should opine whether his right ear hearing loss is at least as likely as not (a 50 percent or greater probability) related to his service/exposure to noise therein. 

The examiner must provide rationale for the opinion.  If the opinion is to the effect that the right ear hearing loss is unrelated to service, the explanation should identify other (considered more likely) possible etiologies for the hearing loss and note the basis for distinguishing the etiology of the right ear hearing loss from those for his service-connected left ear hearing loss and tinnitus. 

Regarding the rating for left ear hearing loss, in addition to reporting official audiometry findings, the examiner should discuss the impact of the hearing loss on occupational and everyday activity functioning. 

3.  The RO should then review the record and readjudicate these issues.  If either benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


